Citation Nr: 9918469	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  93-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for residuals of 
frostbite of the feet.

4.  Entitlement to service connection for residuals of a 
shrapnel wound to the right hip.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1942 to May 1942, 
from November 1942 to November 1946, and from October 1950 to 
March 1952.  This case was originally before the Board of 
Veterans' Appeals (the Board) on appeal from a May 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for PTSD, 
malaria, frostbite of feet, and residuals of a shrapnel wound 
of the right hip.  The case was remanded to the RO for 
further development by the Board in June 1995.  The RO by 
subsequent rating action, awarded the veteran nonservice-
connected pension benefits but continued the denial of the 
remaining issues.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a clear 
diagnosis of PTSD that is medically linked to a stressor that 
is verifiable or otherwise capable of objective 
substantiation.  

2.  The veteran has not been shown by competent medical 
evidence to currently have any residuals of malaria, 
frostbite of the feet, and/or a shrapnel wound of the right 
hip which can be attributed to his prior periods of service.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for PTSD has 
not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  Well grounded claims for service connection for residuals 
of malaria, frostbite of the feet, and shrapnel wound of the 
right hip, have not been presented.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§  3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection for PTSD

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the following reasons 
and bases, it is found that the claim for service connection 
for PTSD is not well grounded. 

Under the applicable criteria service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) incurrence of a stressor; and 3) 
a causal nexus between the symptomatology and the stressor.  
A clear diagnosis means an unequivocal diagnosis of PTSD.

In the instant case, it is found that the existence of a 
stressor has not been established.  Initially, it is noted 
that the appellant was not engaged in combat.  The evidence 
indicates that his military occupation were as a 
warehouseman.  He was not awarded any combat badges.  
Although his personnel records indicate he participated in 
the occupation of Guam, there is no indication that he 
experienced any combat.  Furthermore, there is absolute no 
documentary military evidence of any combat or non-combat 
participation in the Korean Conflict.  According to Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993), when it has been 
determined that a veteran was not engaged in combat, "....the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor. (cite 
omitted).  Instead, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor."  See also Swann v. 
Brown, 5 Vet. App. 229 (1993), Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Furthermore, in this case, there is no documented diagnosis 
of PTSD in the record.  Instead post-service medical records 
show diagnosis and treatment for depression, depressive 
neurosis, and psychotic episodes from 1980 to the present.  
The appellant has alleged that he had engaged in combat on 
Guam in 1944, a prisoner of war of the Japanese government in 
1944, and engaged in combat with the enemy in Korea.  
However, there is no corroboration in the record that the 
veteran did, in fact, engage in combat.  Additionally, the 
Board observes that the appellant has been given adequate 
opportunity, to provide sufficiently detailed information 
regarding his alleged stressors in service which would be 
capable of substantiation or corroboration through official 
channels.  The Board further notes that the RO has attempted 
to validate the veteran's alleged combat experience through 
official  channels but has received negative replies to all 
inquiries.  

Absent information capable of corroboration, the second prong 
of the Cohen test, the incurrence of a stressor, has not been 
met.  We note that the Board is not obligated to accept the 
appellant's uncorroborated account of his service 
experiences.  See Swann, supra. at 233.  Moreover, a veteran 
seeking service connection for PTSD may not rely on mere 
service in a combat zone, solely in and of itself, to support 
a diagnosis of PTSD.  Zarycki, supra. at 91.  Therefore, in 
view of the above discussion the Board finds that a well 
grounded claim for service connection has not been presented.  

With regard to the veteran's service representative's 
contention that this issue should be remanded to afford the 
veteran a VA compensation and pension ("C&P") examination, 
the Board notes that there is no duty to assist until the 
veteran has presented a well-grounded claim.  Thus, in the 
instant case it would not be legally appropriate to remand 
this claim for further development.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Although where claims are not well grounded the VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
VA fulfilled its obligation under section 5103(a) in the RO's 
Statement of the Case and the subsequent Supplemental 
Statement of the Case in which the appellant was informed 
that the reasons for the denial of his claim was that there 
was no evidence of a corroborated stressor, or a clear 
diagnosis of PTSD, or medical evidence to establish a link 
between the claimed stressor and current symptomatology.  
Furthermore, by this decision the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make his claim well grounded.

Service connection for residuals of malaria, frostbite of 
feet, and shrapnel wound of right hip

In October 1992, the veteran submitted a claim for service 
connection for residuals of frost bite of the feet, malaria, 
and residuals of a shrapnel wound of the right hip as well as 
PTSD (which was addressed above).  He alleged that he 
received medical treatment in service for malaria at a field 
hospital in November 1943, for a shrapnel wound at a "Beach 
Aid Station" in November 1943, and for frostbite of the feet 
at a field hospital in October 1950.

Review of the veteran's service medical records with regard 
to these issues, revealed no evidence of malaria, frostbite, 
or a shrapnel wound of the right hip.  The only evidence of 
inpatient treatment was a period of hospitalization from 
December 1942 to January 1943 for mumps.  Careful review of 
annual examination reports dated through 1961, also revealed 
no evidence of any of these alleged disabilities.  

Post-service medical records of record also provide no 
evidence of any diagnosis or treatment for malaria or 
residuals thereof; residuals of cold injury to feet; or 
residuals of a shell fragment wound of the right hip.  

In numerous written statements submitted since October 1992, 
the veteran has alleged that he was treated for these claimed 
disorders in service.  However, he has provided no 
information as to any post-service or current medical 
diagnosis or treatment for these alleged disorders.  

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury of 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).

In this case, the claims for service connection for malaria, 
residuals of frostbite of the feet, and residuals of a 
shrapnel wound of the right hip are not well grounded.  The 
veteran has failed to present any competent (medical) 
evidence of current diagnosis or of a link between any 
claimed disability and his prior periods of service.  See 
Caluza, supra.  The Board has carefully considered the 
veteran's contentions and written statements.  However, his 
contentions alone cannot meet the burden that will be imposed 
by 38 U.S.C.A. § 5107 with respect to submitting a plausible 
claim.  Espiritu, 2 vet. App. 492 (1992). 

On the basis of the above findings, the Board can identify no 
basis in the record that would make any of these claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991).  
Thus, service connection must be denied.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise a claimant of the evidence necessary to complete 
his application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
June 1993 statement of the case (SOC) and October 1998 
supplemental statement of the case (SSOC).  Likewise, the 
Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.  Furthermore, review of the 
claims folder shows that the RO attempted to obtain 
additional service medical records but received negative 
responses from the service agencies contacted.  Thus, in 
light of these attempts and the fact that the veteran was 
informed of the reasons of the denial of his claims in the 
SOC and SSOC, the Board finds that the RO fulfilled its 
obligation under section 5103(a).  There is no indication in 
the record that there is additional evidence pertinent to 
this case that has not yet been obtained.


ORDER

Service connection for PTSD, malaria, residuals of frostbite 
of the feet, and residuals of a shell fragment wound of the 
right hip, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


